Citation Nr: 0531922	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  01-01 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to service connection for a psychiatric 
disorder.

2.	Entitlement to a temporary total disability evaluation 
for hospital treatment pursuant to 38 C.F.R. § 4.29 
(2005).

3.	Entitlement to a temporary total disability rating for 
convalescence pursuant to 38 C.F.R. § 4.30 (2005).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from August 1979 to 
August 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The matters certified for appellate consideration are the 
veteran's claims for benefits, pursuant to 38 C.F.R. §§ 4.29 
and 430, for psychiatric medical treatment provided in 1983 
and 1985.

The Board notes that, in her February 2001 substantive 
appeal, the veteran expressly stated that she wanted to 
testify at a hearing before a Veterans Law Judge (a "Board 
hearing") in Washington, D.C.  That hearing has not been 
scheduled, and to do so currently would be premature.

A review of the claims file reveals that there is another 
intertwined issue reasonably raised, and in the early stages 
of appellate review, that must be considered prior to 
scheduling the veteran for her requested Board hearing.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  A May 1984 
rating decision denied the veteran's claim for service 
connection for a psychiatric disorder.  In October 1985, the 
RO denied her claims for benefits pursuant to 38 C.F.R. 
§§ 4.29 and 4.30.

A temporary total disability rating will be assigned when it 
is established by report at hospital discharge or outpatient 
release that specified conditions are met.  38 C.F.R. § 4.30.  
A temporary total rating is assigned under 38 C.F.R. §§ 4.29 
and 4.30 if treatment involved a service-connected 
disability.

In the May 1984 rating decision, the RO, in pertinent part, 
denied the veteran's claim for service connection for a 
nervous condition.  In a letter to a Member of Congress, the 
RO indicated that a Congressional inquiry, regarding the 
veteran's claim for service connection, was considered as a 
notice of disagreement (NOD) with the RO's action.  In an 
October 2005 written statement, the veteran's accredited 
representative contended that her April 14, 1985 signed 
statement (referencing a worsening of her "service-connected 
nervous condition") should be considered as a timely NOD.  
In any event, there is no indication that a statement of the 
case was issued as to the matter.  Accordingly, the Board is 
required to remand this issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999) (NOD initiates review by the Board of the RO's 
denial of the claim, and bestows jurisdiction on the Court, 
so the Board must remand such issue to the RO, for issuance 
of an SOC).  This matter is reasonably raised by the evidence 
and must be adjudicated prior to entry of a decision on the 
associated issues certified herein.

More recently, in a signed statement, the veteran clearly 
indicated that she was "still pursuing a claim for service 
connection for schizophrenia (nervous condition)".  There is 
no indication in the record that she wished to withdraw that 
claim from appellate consideration.  The veteran has 
perfected an appeal as to the RO's denial of her claims for 
benefits pursuant to 38 C.F.R. §§ 4.29 and 4.30.  Because 
these issues are inextricably intertwined with the veteran's 
claim for service connection for a psychiatric disorder, an 
issue being remanded by the Board, they will be held in 
abeyance until the service connection issue is resolved.  See 
Harris v. Derwinski, supra.

Thus, the Board is of the opinion that, in the interest of 
fairness and due process, the veteran should be provided with 
a SOC as to the matter of her claim for service connection 
for a psychiatric disorder.  Then, unless she no longer 
wishes to testify at a Board hearing, she can be scheduled to 
testify at a hearing as to this and her other claims and the 
case will be on a proper legal basis.

Finally, a May 1994 record indicates the veteran apparently 
applied for Social Security Administration (SSA) benefits, 
although it is unclear if she is currently in receipt of such 
benefits.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that, where VA has notice that the veteran 
is receiving disability benefits from SSA, and that records 
from that agency may be relevant, VA has a duty to acquire a 
copy of the decision granting Social Security disability 
benefits, and the supporting medical documents on which the 
decision was based.  See Baker v. West, 11 Vet. App. 163 
(1998) and Hayes v. Brown, 9 Vet. App. 67 (1996).  Further, 
in Tetro v. Gober, 14 Vet. App. 110 (2000), the Court held 
that VA has the duty to request information and pertinent 
records from other Federal agencies, when on notice that such 
information exists.  This would include a decision from the 
SSA. See Tetro v. Gober, supra.

Thus, due process requires that this case be REMANDED for the 
following actions:

1.	The RO should readjudicate the issue of service 
connection for a psychiatric disorder based on all 
the evidence on file.  If appropriate, it should 
then issue a statement of the case regarding the 
issue of entitlement to service connection for a 
psychiatric disorder.  Then, if, and only if, the 
veteran completes her appeal by filing a timely 
substantive appeal as to this issue, should that 
claim should be returned to the Board.  

2.	The RO should clarify if the veteran is currently 
in receipt of SSA benefits and, if so, the RO 
should request a copy of the administration and all 
records considered in the veteran's claim for SSA 
disability benefits (and any subsequent disability 
determinations).  Thereafter, to the extent there 
is a new issue or new evidence pertinent to the 
certified issues, readjudication should be 
undertaken in accordance with applicable 
procedures.  If nothing has been received since the 
last supplemental statement of the case on these 
issues, they should be returned to the Board.

3.	Then, the RO should contact the appellant and 
ascertain whether she would rather have a Travel 
Board or videoconference hearing rather than a 
hearing at the Board.  If she responds, appropriate 
action should be taken.  If there is no response, 
once the case returns to the Board, appellant 
should be scheduled for a hearing at the Board.  If 
she no longer desires a hearing, she is instructed 
that she must withdraw the hearing request in 
writing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


